                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



                                              :
 HOWARD W. COSBY,                             :
     Plaintiff,                               :          CASE NO. 3:19-cv-401 (MPS)
                                              :
         v.                                   :
                                              :
 TAWANA, et al.,                              :
     Defendants.                              :          OCTOBER 18, 2019
                                              :
_____________________________________________________________________________

                                    RULING AND ORDER

       The plaintiff, Howard W. Cosby, has filed a motion (ECF No. 32) seeking “emergency

intervention and restraining order” in which he seeks orders that he be transferred to the medical

unit at Osborn Correctional Institution or another adequate medical facility; sent to the

University of Connecticut Health Center for emergency/adequate medical care including x-rays,

nerve testing, diagnosis, and physical therapy; and kept separate and in a different correctional

facility from all defendants in this case for the duration of his sentence. The defendants have

filed an objection to the motion (ECF No. 39). Plaintiff moved for an extension of time (ECF No.

44) to respond to the defendants’ objection, and the Court granted an extension until August 23,

2019 (ECF No. 51). The Plaintiff has not filed any response, despite filing other items on the

docket since that time.

I.     Legal Standard

       The same standard is used to evaluate requests for temporary restraining order and

preliminary injunction. Gilmore v. Schenectady Cty. Sheriffs, 2018 WL 794579, at *5 (N.D.N.Y.

Feb. 8, 2018) (citing Local 1814, Int’l Longshoremen’s Ass’n, AFL-CIO v. New York Shipping
Ass’n, Inc., 965 F.2d 1224, 1228 (2d Cir. 1992)). Interim injunctive relief “is an extraordinary

and drastic remedy, one that should not be granted unless the movant, by a clear showing, carries

the burden of persuasion.” Grand River Enterprise Six Nations Ltd. v. Pryor, 481 F.3d 60, 66

(2d Cir. 2007) (citation omitted). To prevail, the plaintiff must demonstrate “that he is likely to

succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

relief, that the balance of equities tips in his favor, and that an injunction is in the public

interest.” Glossip v. Gross, 135 S. Ct. 2726, 2736 (2015) (internal quotation marks and citation

omitted). The Second Circuit considers a showing of irreparable harm the most important

requirement for an award of preliminary injunctive relief. NAACP v. Town of East Haven, 70

F.3d 219, 224 (2d Cir. 1995).

        “[T]he court’s task when granting a preliminary injunction is generally to restore, and

preserve, the status quo ante, i.e., the situation that existed between the parties immediately prior

to the events that precipitated the dispute.” Asa v. Pictometry Intern. Corp., 757 F. Supp. 2d

238, 243 (W.D.N.Y. 2010); Constitution State Challenge, Inc. v. Nyemchek, 2001 WL 640417, at

*9 (D. Conn. June 1, 2001) (noting that preliminary injunctive relief was not needed to preserve

status quo); Transamerica Rental Finance Corp. v. Rental Experts, 790 F. Supp. 378, 381 (D.

Conn. 1992) (“It is well established in this Circuit that the purpose of a preliminary injunction is

to preserve the status quo between two parties.”).

        Where the plaintiff seeks a mandatory injunction, i.e., an injunction seeking to order the

defendants to perform positive acts, he must meet a higher standard. Cacchillo v. Insmed, Inc.,

638 F.3d 401, 406 (2d Cir. 2011) (citing Citigroup Global Mkts., Inc. v. VCG Special

Opportunities Master Fund Ltd., 598 F.3d 30, 35 n.4 (2d Cir. 2010)). A mandatory preliminary

injunction “should issue only upon a clear showing that the moving party is entitled to the relief



                                                   2
requested, or where extreme or very serious damage will result from the denial of preliminary

relief.” Id. (citing Citigroup Global Mkts., 598 F.3d at 35 n.4 (internal quotation marks omitted);

see also Tom Doherty Assocs., Inc. v. Saban Entertainment Inc., 60 F.3d 27, 33-34 (2d Cir.

1995) (plaintiff seeking mandatory injunction must make “clear” or “substantial” showing of

likelihood of success on the merits of his claim).

       The district court has wide discretion in determining whether to grant preliminary

injunctive relief. Moore v. Consolidated Edison Co. of New York, Inc., 409 F.3d 506, 511 (2d

Cir. 2005). “In the prison context, a request for injunctive relief must always be viewed with

great caution so as not to immerse the federal judiciary in the management of state prisons.”

Fisher v. Goord, 981 F. Supp. 140, 167 (W.D.N.Y. 1997) (citing Farmer v. Brennan, 511 U.S.

825, 846-47 (1994) (other citations omitted).

       Because the plaintiff must demonstrate a likelihood of success on the merits of his claims

in the complaint to obtain preliminary injunctive relief, the injunctive relief requested must relate

to those claims. See, e.g., De Beers Consol. Mines Ltd. v. United States, 325 U.S. 212, 220

(1945) (preliminary injunction appropriate to grant intermediate relief of “the same character as

that which may be granted finally,” but inappropriate where the injunction “deals with a matter

lying wholly outside of the issues in the suit”); Torres v. UConn Health, 2017 WL 3713521, at

*2 (D. Conn. Aug. 29, 2017) (preliminary injunctive relief not warranted because claim in

motion was unrelated to underlying claims in complaint).

II.    Background

       This action concerns the plaintiff’s confinement in restrictive housing at MacDougall-

Walker Correctional Institution (“MacDougall”) from December 18, 2018 through January 3,

2019. The remaining claims are ADA and RA claims for injunctive relief and compensatory



                                                  3
damages, Eighth Amendment deliberate indifference to medical needs claims relating to two

falls, an Eighth Amendment conditions of confinement claim, claims for use of excessive force

and failure to intervene, and retaliation claims. The defendants all work at MacDougall.

        The plaintiff seeks injunctive relief in response to incidents occurring at MacDougall

between June 30, 2019 and July 3, 2019, the date of the motion. The plaintiff alleges that, since

he filed this case, custody and medical staff have retaliated against him through acts of medical

neglect, verbal abuse, and physical violence. ECF No. 32, ¶ 1. Staff has been taking his legal

work, refusing to send out his legal work, and not returning documents submitted for electronic

filing. Id., ¶ 2. The plaintiff received five disciplinary reports since June 30, 2019, resulting in

his return to restrictive housing. Id., ¶ 3.

        The plaintiff also alleges that medical and custody staff refuse to provide his mobility

aids in restrictive housing. These aids include orthopedic shoes, knee braces, a back binder,

compression socks, adult diapers, a urinal, a wheelchair, and a handicap-accessible cell. Id., ¶ 4.

Custody staff, with the approval of medical staff, have applied full metal restraints including two

pairs of handcuffs at the same time. The handcuffs cut circulation in his hands causing

numbness in the top of his hands. Id., ¶ 5.

        The plaintiff injured a toe on his disabled left foot. Id., ¶ 7. Housing unit officers forced

him to pull himself from restricted housing to the medical unit. During this trip, his left foot was

injured further. Id., ¶ 8. Officers called him a rapist and harassed him. Id., ¶¶ 8-10, 13. He has

been denied his medication and access to his legal property. Id., ¶¶ 11-12.

        In response, the defendants state, inter alia, that the plaintiff has been transferred to

Corrigan-Radgowski Correctional Institution (“Corrigan”), where he has received medical

treatment he considers satisfactory. ECF No. 39 at 2, 8.



                                                   4
III.    Discussion

        The defendants argue that the motion should be denied for two reasons. First, they argue

that the motion is moot because the plaintiff is no longer confined at MacDougall and currently

is housed in a handicap-accessible cell with his various assistive devices. Second, as his transfer

appears to have resolved his various medical complaints, the defendants contend that the plaintiff

cannot make the required showing of irreparable harm, likelihood of success on the merits, or

compelling necessity.

              A. Transfer

        The Second Circuit has held that an inmate’s request for prospective injunctive relief

from correctional staff relating to conditions of confinement at a particular correctional facility

becomes moot when the inmate is transferred to a different correctional facility. Shepherd v.

Goord, 662 F.3d 603, 610 (2d Cir. 2011) (“in this circuit, an inmate’s transfer from a prison

facility generally moots claims for declaratory and injunctive relief against officials at that

facility”).

        The plaintiff was transferred to Corrigan on July 11, 2019. Defs.’ Mem. Ex.1, ECF No.

39-1 at 7, ¶ 12 & Ex. F, ECF No. 39-1 at 34. As the incidents underlying the motion for

preliminary injunctive relief all occurred at MacDougall, the plaintiff’s claims relating to his

treatment at MacDougall are moot. The only claims that may not be rendered moot by his

transfer are those relating to the plaintiff’s ongoing medical treatment. However, as all

remaining defendants work at MacDougall, they cannot issue orders regarding his care at

Corrigan and, therefore, cannot provide him any of the requested relief. For these reasons, the

motion for preliminary injunctive relief is denied.




                                                  5
           B. Relation to Issues in Case

       Further, even if the requests were not moot, many of the claims raised in the motion are

unrelated to the remaining claims in this action. For example, the allegations of retaliation or

harassment in response to filing this case including issuance of disciplinary reports, denial of

legal materials, and refusal to transport the plaintiff to the medical unit or provide medication

and the allegations of excessive force relating to the use of restraints in July 2019 do not relate to

the period from December 2018 to January 2019, the only period at issue in this action, and are

different in character from the remaining claims in this action. As explained above, preliminary

injunctive relief is inappropriate where the injunction deals with a matter unrelated to the issues

in the lawsuit and seeks relief different from that which may be granted in the case. De Beers,

325 U.S. at 220; Torres, 2017 WL 3713521, at *2 (preliminary injunctive relief not warranted

because claim in motion was unrelated to underlying claims in complaint).

           C. Irreparable Harm

       The plaintiff’s request for provision of his assistive devices is related to his ADA and

conditions of confinement claims and his request for medical treatment reasserts the request for

injunctive relief in the Complaint. Even if there were a defendant at the facility at which the

plaintiff is currently housed who could grant the requested relief, the plaintiff cannot show that

he will suffer irreparable harm if this motion is denied.

       The defendants have filed the declaration of Lieutenant Kelly, the unit manager of the

housing unit at Corrigan where the plaintiff currently is confined. The plaintiff is housed in a

handicap-accessible cell and has within his cell, at a minimum, a walker, wheelchair, ankle

brace, knee brace, hand-held urinal, and back brace. Defs.’ Mem. Ex. 5, Kelly Decl., ECF No.

39-5, ¶ 5. As the plaintiff has been provided the assistive devices he seeks and is housed in a



                                                  6
handicap-accessible cell, his request for these items is moot. To the extent that there are other

assistive devices he has not been provided, the plaintiff makes no showing that the lack of other

items would cause him to suffer irreparable harm.

       In addition, the plaintiff was seen by Corrigan medical staff upon his transfer. The

plaintiff’s medical records show that assistive devices were prescribed and he was referred to a

neurologist. The plaintiff told the APRN and Lieutenant Kelly that he was satisfied with the

treatment plan. Defs.’ Mem. Ex. 6, ECF No. 38-1 at 4. As the plaintiff’s medical concerns were

addressed to his satisfaction upon his arrival at Corrigan, there is no evidence suggesting that he

will suffer irreparable harm if this motion is denied.

IV.    Conclusion

       The plaintiff’s motion [ECF No. 32] is DENIED.

       SO ORDERED at Hartford, Connecticut, this 18th day of October 2019.


                                                     /s/
                                              Michael P. Shea
                                              United States District Judge




                                                  7
